LUSK, J.
This suit was brought for the purpose of reaching assets of the defendant, R. S. Lindsay, and applying them to the satisfaction of a judgment recovered by *252the plaintiff against said defendant. Plaintiff has appealed from an adverse decree.
The judgment which lies at the foundation of the suit was this day reversed with directions to enter judgment for the defendant. The plaintiff is thus left without an essential element of the cause of suit pleaded, and the decree of dismissal must therefore be affirmed. No costs or disbursements will be allowed.